Cary, NC Contact:Shawn Poe, CFO919-677-4019 Ply Gem Reports Second Quarter 2008 Results August 11, 2008, Ply Gem Holdings, Inc. (“Ply Gem” or the “Company”), a leading manufacturer of residential exterior building products in North America, today announced second quarter 2008 net sales of $341.3 million, a 12.6% decrease from the $390.7 million forthe same period in 2007.For the first half of 2008, net sales were $597.7 million or 11.6% lower than the $676.0 million of net sales for the first half of 2007. Adjusted EBITDA for the second quarter of 2008 was $40.4 million compared to $65.6 million for the second quarter of 2007.Adjusted EBITDA for the first half of 2008 was $45.4 million compared to $84.4 million for the first half of 2007. Excluding $17.9 million of after tax financing costs, classified as interest expense in our consolidated statement of operations, our net loss for the second quarter and first half of 2008 was $1.6 million and $23.4 million respectively as compared to net income of $17.3 million and $6.4 million for the second quarter and first half of 2007 respectively. Gary E. Robinette, President and CEO, said “Ply Gem's second quarter and first half of 2008 sales and EBITDA performance reflects the challenging market conditions that continue to exist in the housing markets today, but were in line with our expectations.Although our first half 2008 financial performance was negatively impacted by lower sales volume due to market demand and increasing raw material and freight costs, we were able to partially offset these negative factors through market share gains, as well as selling price increases that we implemented in response to the market wide increases in raw material and freight costs.Additionally, we continue to benefit from synergies across our business and have implemented a number of expense reduction measures in response to what is expected to be a prolonged downturn in the housing market.” Shawn K.
